
	
		II
		111th CONGRESS
		1st Session
		S. 944
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretaries of the military departments to give wounded members of the reserve
		  components of the Armed Forces the option of remaining on active duty during
		  the transition process in order to continue to receive military pay and
		  allowances, to authorize members to reside at their permanent places of
		  residence during the process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Transition Assistance
			 Act of 2009.
		2.Continuation of
			 military compensation for reserve component members during physical evaluation
			 board process and for certain other reserve component membersSection 1218 of title 10, United States
			 Code, is amended by adding at the end the following new subsections:
			
				(d)(1)The Secretary of a military department
				shall give a member of a reserve component under the jurisdiction of the
				Secretary who is being evaluated by a physical evaluation board for separation
				or retirement for disability under this chapter or for placement on the
				temporary disability retired list or inactive status list under this chapter
				the option to remain on active duty in order to continue to receive pay and
				allowances under title 37 during the physical evaluation board process until
				such time as the member—
						(A)is cleared by the board to return to
				duty; or
						(B)is separated, retired, or placed on
				the temporary disability retired list or inactive status list.
						(2)A
				member may change the election under paragraph (1) at any point during the
				physical evaluation board process and be released from active duty.
					(3)The requirements in paragraph (1)
				shall expire on the date that is five years after the date of the enactment of
				the Wounded Warrior Transition Assistance Act of 2009.
					(e)(1)The Secretary of a
				military department shall retain on active duty a member of a reserve component
				under the jurisdiction of the Secretary who incurs an injury or illness while
				on active duty, is being discharged or separated from the armed forces, or
				being released from active duty in the armed forces, and is not being evaluated
				by a physical evaluation board for purposes of this chapter in connection with
				such discharge, separation, or release in order for the member to continue to
				receive pay and allowances under title 37 until such time as the member—
						(A)is retired or placed on the temporary
				disability retired list or inactive status list; or
						(B)is determined not to be eligible for
				such care or benefits based solely upon such injury or illness.
						(2)A
				member retained on active duty under paragraph (1) may elect at any time while
				so retained to be discharged, separated, or released, as applicable, from
				active duty.
					(3)The requirements in paragraph (1)
				shall expire on the date that is five years after the date of the enactment of
				the Wounded Warrior Transition Assistance Act of 2009.
					(f)A member
				contemplating the exercise of an option under subsection (d), or making an
				election under subsection (e), may exercise such option or make such election,
				as the case may be, only after consultation with a member of the applicable
				judge advocate general's
				corps.
				.
		3.Compliance of human
			 resources commands with requests for retention of reserve component members on
			 active duty
			(a)In
			 generalThe applicable human
			 resources command shall return to active duty in the Armed Forces for the
			 purposes specified in subsection (b) each member of a reserve component of the
			 Armed Forces—
				(1)who wants to return to active duty;
			 and
				(2)who—
					(A)is determined by an appropriate physician
			 (including a private physician) to be unable to work due to an illness or
			 injury that may be determined to be service-connected; and
					(B)is not retired,
			 placed on the temporary disability retired list, receiving incapacitation pay
			 under subsection (g) or (h) of section 204 of title 37, United States Code, or
			 receiving health care and disability benefits through the Department of
			 Veterans Affairs with respect to such illness or injury.
					(b)Covered
			 purposesThe purposes for which a member of a reserve component
			 of the Armed Forces shall be returned to active duty under subsection (a) are
			 the following:
				(1)The receipt of a
			 medical evaluation.
				(2)The receipt of
			 medical treatment for an illness or injury described in subsection (a).
				(3)A determination
			 of eligibility for placement on the temporary disability retired list.
				(c)Human resources
			 commandsFor purposes of this section, the term applicable
			 human resources command means the following:
				(1)For the Army, the
			 Human Resources Command.
				(2)For the Navy and
			 the Marine Corps, the Air Force, and the Coast Guard, the command or element of
			 the military department concerned (or the element of the Department of Homeland
			 Security with respect to the Coast Guard when it is not acting as a service in
			 the Navy) responsible for discharging human resources functions with respect to
			 members of the Armed Forces.
				(d)SunsetThe
			 requirements in subsection (a) shall expire on the date that is five years
			 after the date of the enactment of this Act.
			4.Encouragement of
			 use of local residences for certain reserve component membersSection 1222 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)Use of local
				residences for certain reserve component members(1)(A)A member of a reserve component described
				by subparagraph (B) shall be permitted to reside at the member’s permanent
				place of residence if residing at that location is medically feasible, as
				determined by a licensed health care provider.
						(B)A member of a reserve component
				described by this subparagraph is any member as follows:
							(i)Any member remaining on active duty
				under subsection (d) of section 1218 of this title, or retained on active duty
				under subsection (e) of such section, during the period the member is on active
				duty under such subsection.
							(ii)Any member returned to active duty
				under section 3 of the Wounded Warrior Transition Assistance Act of 2009 during
				the period the member is on active duty for a purpose specified in subsection
				(b) of that section.
							(2)Nothing in this subsection shall be
				construed as terminating, altering, or otherwise affecting the authority of the
				commander of a member described in paragraph (1)(B) to order the member to
				perform duties consistent with the member's fitness for duty.
					(3)The Secretary concerned shall pay any
				reasonable expenses of transportation, lodging, and meals incurred by a member
				residing at the member's permanent place of residence under this subsection in
				connection with travel from the member's permanent place of residence to a
				medical facility during the period in which the member is covered by this
				subsection.
					.
		5.Authorization for
			 use of Defense Health Program funds for support programs for certain members of
			 the reserve components
			(a)AuthorizationFunds in the Defense Health Program shall
			 be available, subject to appropriations, for support programs for any member of
			 a reserve component who becomes ill or injured while on active duty and
			 separates from active duty as a result of the illness or injury.
			(b)Support
			 ProgramsThe support programs for which such funds shall be
			 available include the following:
				(1)Non-clinical case
			 management.
				(2)TRICARE program
			 advisors.
				(3)Psychological
			 health programs.
				(4)Connection and
			 support of military health system electronic medical records.
				(c)CoordinationThe
			 Office of the Secretary of Defense for Health Affairs shall coordinate with the
			 reserve components, including the National Guard, in determining the budget
			 requirements of the reserve components for the support programs.
			6.Maintenance and
			 assignment of judge advocate general personnel to assist members of the Armed
			 Forces in connection with medical discharge process
			(a)Capacity for
			 assistance requiredEach Secretary of a military department shall
			 ensure that the number of members of the judge advocate general's corps under
			 the jurisdiction of such Secretary who are dedicated to providing legal
			 assistance to members of the Armed Forces regarding medical discharge from the
			 Armed Forces is adequate to ensure that such corps has the capacity to provide
			 legal assistance to all members of the Armed Force or Armed Forces under the
			 jurisdiction of such Secretary who are undergoing medical discharge from the
			 Armed Forces (including during evaluation by a medical evaluation board (MEB))
			 in connection with such medical discharge.
			(b)Provision of
			 assistance
				(1)In
			 generalThe Secretary of each military department shall,
			 utilizing members of the judge advocate general's corps under the jurisdiction
			 of such Secretary described in subsection (a), ensure that each member of the
			 Armed Forces under the jurisdiction of such Secretary who is undergoing medical
			 discharge from the Armed Forces receives appropriate assistance on all legal
			 matters relating to medical discharge from the Armed Forces.
				(2)ElementsThe
			 assistance provided a member of the Armed Forces under this subsection shall
			 include the following:
					(A)Outreach by a
			 member of the judge advocate general's corps to the member of the Armed Forces
			 at the commencement of the medical discharge process by the member of the Armed
			 Forces regarding legal matters relating to evaluation by a medical evaluation
			 board.
					(B)Representation by
			 a member of the judge advocate general's corps of the member of the Armed
			 Forces in connection with evaluation by a medical evaluation board, if
			 requested by the member of the Armed Forces.
					7.Maintenance and
			 assignment of judge advocate general personnel to assist members of the Armed
			 Forces in connection with disability evaluation by the Department of Veterans
			 Affairs
			(a)Capacity for
			 assistance requiredEach Secretary of a military department shall
			 ensure that the judge advocate general's corps under the jurisdiction of such
			 Secretary has the capacity to provide legal assistance to members of the Armed
			 Force or Armed Forces under the jurisdiction of such Secretary who are
			 undergoing disability evaluation by the Department of Veterans Affairs in
			 connection with such disability evaluation.
			(b)Provision of
			 assistance
				(1)In
			 generalThe Secretary of each military department shall,
			 utilizing members of the judge advocate general's corps under the jurisdiction
			 of such Secretary covered by subsection (a), ensure that each member of the
			 Armed Forces under the jurisdiction of such Secretary who is undergoing
			 disability evaluation by the Department of Veterans Affairs receives
			 appropriate assistance on all legal matters relating to such evaluation.
				(2)ElementsThe
			 assistance provided a member of the Armed Forces under this subsection shall
			 include the following:
					(A)Outreach by a
			 member of the judge advocate general's corps to the member of the Armed Forces
			 at the commencement by the member of the Armed Forces of disability evaluation
			 by the Department of Veterans Affairs regarding legal matters relating to
			 disability evaluation by the Department of Veterans Affairs.
					(B)Subject to
			 paragraph (3), representation by a member of the judge advocate general's corps
			 of the member of the Armed Forces in connection with disability evaluation by
			 the Department of Veterans Affairs if requested by the member of the Armed
			 Forces.
					(3)Scope of
			 representationMembers of the judge advocate generals' corps
			 shall have such powers and privileges to practice before the Department of
			 Veterans Affairs in connection with representation of members of the Armed
			 Forces undergoing disability evaluation by the Department of Veterans Affairs
			 as the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 prescribe in regulations for purposes of this section. Such powers and
			 privileges may not be more restricted than the powers and privileges afforded
			 representatives of organizations recognized by the Secretary of Veterans
			 Affairs under section 5902 of title 38, United States Code, in representing
			 veterans in connection with disability evaluation by the Department of Veterans
			 Affairs.
				8.Sense of
			 Congress on access of veterans service organizations to military facilities for
			 counseling and services for members of the Armed Forces
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)each commander of
			 a military installation should ensure the use of space and equipment at
			 military installations, as required by section 2670(c) of title 10, United
			 States Code, by representatives of qualified veterans service organizations,
			 including those authorized to function on military installations under that
			 section;
				(2)the commander of
			 each facility or location at which access is provided under section 2670(c) of
			 such title should endeavor to provide private space in which a member of the
			 Armed Forces may receive counseling and services as available from veterans
			 service organizations;
				(3)the Secretary of
			 Defense should widely disseminate information regarding the existence and
			 availability of the Wounded Warrior Resource Center as required by section 1616
			 of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 447; 10
			 U.S.C. 1071 note) to members of the Armed Forces and their dependents;
			 and
				(4)the Wounded
			 Warrior Center should provide legal assistance referral information where
			 appropriate, as provided for in this Act, especially to those members of the
			 Armed Forces for whom a medical evaluation board or a physical evaluation board
			 has been initiated and their family members.
				(b)Qualified
			 veterans services organization definedIn this section, the term
			 qualified veterans service organization means an organization that
			 is recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
			9.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date that is 180 days
			 after the date of the enactment of this Act.
		10.FundingNotwithstanding any provision of subchapter
			 VI of chapter 35 of title 31, United States Code, for purposes of carrying out
			 this Act and the amendments made by this Act, an amount in the aggregate of
			 $50,000,000 shall be derived from amounts recovered by the Department of
			 Defense from erroneous payments to contractors pursuant to recovery audits and
			 activities carried out by the Department under section 3561 of such
			 title.
		
